DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 08, 2016

FROM:

Vikki Wachino
Acting Director
Center for Medicaid and CHIP Services

Subject: Options for Medicaid Payments in the Implementation of the Fair Labor Standards Act
Regulation Changes
The Centers for Medicare & Medicaid Services (CMS) is re-releasing this Informational
Bulletin, originally published on July 3, 2014, to assist states in understanding how they may
ament their current 1915(c) waivers and state plan (1905(a), 1915(i), 1915(j), and 1915(k))
personal care services to implement Fair Labor Standards Act (FLSA) changes in a timely way,
and in understanding Medicaid reimbursement options that will enable them to account for the
cost of overtime and travel time during the workday that are likely compensable as the result of
the DOL home care final rule.
Background
Since the publication of the Department of Labor’s (DOL) Home Care Final Rule on October 1,
2013, the Centers for Medicare & Medicaid Services (CMS), DOL, and other federal partners
have worked collaboratively to help ensure states have the information they need to prepare for
compliance with this final rule, which is in effect and places obligations on employers of most
home care workers under the Fair Labor Standards Act (FLSA). While the Informational
Bulletin concentrates on home care programs using self-directed service options, be advised that
FLSA implications also exist for services furnished through agency-delivered models.
Amending 1915(c) waivers and 1905(a) Personal Care, 1915(i), 1915(j) and 1915(k) State
Plan Amendments
CMS continues its commitment to offer technical assistance to states seeking to make
adjustments to current or future HCBS or other home care programs to accommodate FLSA
related costs in Medicaid reimbursement design. All state plan amendments may be approved
retroactive to the first day of the quarter in which the amendment is submitted. Therefore, any
amendment to adjust a rate methodology to accommodate the FLSA rules that is submitted on or
before March 31, 2016 for a state plan service can be approved with an effective date of January
1, 2016. The 1915(c) waiver rate methodologies cannot be approved retroactively. However,
when the methodology must be changed due to the FLSA, CMS commits to approve within a
month an amendment submitted that is limited to the following language:
“Waiver (fill in the service title) rates will be adjusted to comply with the FLSA regulations. The
specific rate methodology will be submitted to CMS in an amendment or renewal no later than
180 days after this amendment approval date.”

CMCS Informational Bulletin – Page 2
It should be noted that if any other amendments to the waiver are requested, the review will
require, at a minimum, the full 90 day review period.
In conclusion, CMS reminds states that they should consult DOL’s guidance and seek legal
counsel in determining where and how FLSA impacts direct care programs operating under
Medicaid. CMS is available to offer technical assistance to states seeking to adjust Medicaid
reimbursement and other program policies to appropriately support FLSA compliance in home
and community based LTSS. Additionally, DOL is continuing to provide extensive,
individualized technical assistance. To ensure the most efficient response, state officials seeking
further assistance from DOL may contact Laura Tatum at Tatum.Laura@dol.gov. All others
may contact homecare@dol.gov. Further information regarding DOL’s final rule is available at:
http://www.dol.gov/whd/homecare/.

